Citation Nr: 0704248	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected sinusitis.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating action that denied secondary 
service connection for GERD, as well as a rating in excess of 
30 percent for sinusitis.  A Notice of Disagreement (NOD) was 
received in April 2002, and a Statement of the Case (SOC) was 
issued in September 2002.  A Substantive Appeal was received 
later in September 2002.

This appeal also arises from a November 2002 rating action 
that denied service connection for PTSD.  A NOD was received 
in December 2002, and a SOC was issued in February 2003.  A 
Substantive Appeal was received later in February 2003.

In May 2003, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.  

In November 2003, the Board remanded these matters to the RO 
for additional development of the evidence.  After some of 
the requested action, the RO continued the denial of each 
claim (as reflected in a February 2006 supplemental SOC 
(SSOC) and returned the matters to the Board for further 
appellate consideration.

The Board's decision for a higher rating for sinusitis is set 
forth below.  The claims for service connection for PTSD and 
for GERD as due to service-connected sinusitis are addressed 
in the remand following the order.  These matters are, again, 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for sinusitis 
has been accomplished.

2.  The veteran's sinusitis is manifested by complaints of 
nasal drainage and  headaches with episodes requiring 
treatment with antibiotics; the evidence does not show 
chronic osteomyelitis following radical surgery or near 
constant sinusitis with symptoms of headaches, pain, 
tenderness and purulent discharge or crusting after repeated 
surgeries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7 4.97, Diagnostic Code 6510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for an increased rating for service-
connected sinusitis in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

In November 2004, the RO sent the appellant and his 
representative a post-rating letter providing notice that, to 
support a claim for an increased rating, the evidence must 
show that the service-connected condition had worsened.  In 
that letter, the RO discussed VA's responsibility to obtain 
evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  After that letter, 
they were afforded full opportunity to respond.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim 
for an increased rating, and has been afforded ample 
opportunity to submit such information and evidence. 

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The November 2004 letter further specified what records VA 
was responsible for obtaining, to include Federal records, 
and the type of records that VA would make reasonable efforts 
to get.  Additionally, he was advised to furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
document substantially meeting the VCAA's notice requirements 
was provided to the appellant after the rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and re-adjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claim, and 
the appellant was afforded an opportunity to submit 
information and/or evidence pertinent his claim before the RO 
readjudicated the claim more than one year later in February 
2006 (as reflected in the 2006 SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date(s) that may be assigned.  In this case, such 
notice has not explicitly been provided.  However, as 
indicated below, the Board is considering the severity of the 
veteran's sinusitis, since the date of the claim for an 
increased rating on October 31, 2001, and the record reflects 
no suggestion whatsoever that either the veteran or his 
representative is challenging the date of his claim for 
increase.  Given these facts, the Board finds that the RO's 
omission of in this regard is, effectively, harmless.  Id.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's VA 
and private treatment records.  In addition, the veteran has 
submitted copies of VA and private treatment records.  The 
veteran has not identified, and the file does not indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.  The appellant was afforded a VA medical 
examination in connection with his claim for an increased 
rating for sinusitis, and the report of that examination, as 
well as his Decision Review Officer hearing transcript, is of 
record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for sinusitis.

II.  Analysis

Historically, by rating action in March 1995, service 
connection was granted for sinusitis, evaluated as 10 percent 
disabling under Diagnostic Code 6510 effective from December 
1, 1994.  By rating action in July 1999, the evaluation was 
increased to 30 percent effective June 19, 1997.  The veteran 
submitted his claim for an increased rating for sinusitis in 
October 2001.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular DC, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The service-connected sinusitis has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6510, which pertains to chronic pansinusitis sinusitis.  A 30 
percent disability rating is warranted when there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating, the maximum schedular rating, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6510 (2006).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician. Id.

VA outpatient treatment records dated from May 2001 to April 
2004 show that the veteran was treated for symptoms related 
to allergic rhinitis and sinusitis.  Treatment records dated 
from May to August 2001 show complaints of congestion and 
drainage from the sinuses.  Examinations showed clearly 
bilateral nasal drainage.  In August 2001 it was noted that 
the lateral maxillary sinuses were just mildly tender to 
palpation.  A September 2001 VA report of CT scan of the 
sinuses showed changes of chronic sinusitis in the frontal, 
ethmoidal and maxillary antra.  There was also thickening of 
the left nasal turbinates.  No sinus mass or specific bony 
abnormality was identified.  A November 2001 Allergy Clinic 
note showed that the veteran reported headaches and 
recurrence of purulent yellow drainage bilaterally while off 
his antibiotic.  Examination showed moderately swollen 
erythematous turbinates with mild clear bilateral nasal 
drainage.  Sinuses were nontender to palpation.  In April 
2002, the veteran was seen and it was noted that he reported 
that antibiotics seem to be of mild help with chronic 
sinusitis, but by no means did they resolve the situation.  
Examination showed mild bilateral infraorbital puffiness with 
mildly swollen, erythematous turbinates with scant, clear 
bilateral nasal drainage.  The sinuses were nontender to 
palpation.  A February 2004 Allergy Clinic note showed that 
the veteran reported purulent drainage, especially each 
morning.  He indicated that he was on aeroallergen 
immunotherapy once weekly which was highly effective, but he 
continued to have symptoms of chronic sinusitis.  Examination 
showed a trace amount of clear bilateral nasal drainage and 
the sinuses were nontender to palpation.  

Carolina Allergy and Asthma Consultation treatment records 
dated from June 2001 to December 2002 show allergy injection 
therapy.  An October 2001 statement noted that sinus x-ray 
showed chronic sinusitis and treatment with antibiotics.  

In May 2003, the veteran testified during a hearing before a 
RO Decision Review Officer.  He testified that the symptoms 
of sinusitis includes soreness around the nose and yellow 
crusting matter in the nose.  

On VA examination in June 2004, the examiner indicated that 
the claims folder was reviewed.  It was noted that he was 
previously examined in May 2001.  The veteran reported that 
since then he had sinusitis with some regularity and was 
treated with antibiotics when it occurred.  It was also noted 
that he received allergy injections.  He complained of much 
nasal drainage and continual headache.  It was noted that he 
also had migraine headaches, which the veteran indicated that 
he could tell from the sinus induced headaches.  He was not 
currently on an antibiotic.  The examiner indicated that a 
CAT scan done just prior to the examination showed 
significant opification of many of the ethmoid cells.  The 
maxillary sinuses had a significant mucous membrane 
thickening.  There was no evidence of a specific ear fluid 
level at that time.  The examination of the nose showed that 
the external nose and vestibule were normal.  The turbinates, 
meatus and floor of the nose were essentially normal in 
appearance.  There was some drainage noted in the internal 
nose, but did not appear particularly purulent.  The 
impression included severe chronic allergic rhinosinusitis 
with frequent acute sinusitis flare-ups with bacterial 
origin.  Although the examiner indicated that it appeared 
that the veteran had some type of sinus surgery in 2002, 
neither the VA or the private treatment records during that 
time period show that the veteran underwent any surgery.  A 
May 2003 VA outpatient treatment record noted that the last 
of two surgeries was in 1999.

VA treatment records subsequent to the June 2004 VA 
examination show continued treatment sinusitis and allergic 
rhinitis.  In April 2005, the veteran reported nasal drainage 
that was either clear or light or dark yellow.  It was noted 
that he continued aeroallergen immunotherapy.  Examination 
showed that the nasal turbinates were mildly swollen and 
erythematous with a scant amount of clear bilateral nasal 
drainage.  Sinuses were nontender to palpation.  No polyps 
were appreciated.  A December 2005 Ear, Nose and Throat (ENT) 
Clinic note indicated that the last CAT scan (one month 
earlier) showed definite improvement regarding sinusitis.  It 
was noted that he was currently relatively asymptomatic 
except for significant internal nasal dryness.  The 
impression was allergic rhinosinusitis with winter time 
atrophic nasal changes.    

Considering the pertinent medical evidence in light of the 
criteria noted above, the Board finds that the criteria for a 
rating in excess of 30 percent for sinusitis have not been 
met.

Collectively, the medical evidence reflects that the 
veteran's sinusitis is manifested by complaints of nasal 
drainage and  headaches with episodes requiring treatment 
with antibiotic; this disability picture is consistent with 
no more than the current 30 percent rating.  As stated above, 
the maximum 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The report of VA examination and 
treatment records do not show chronic osteomyelitis.  
Further, this evidence does not show near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus.  Those records show that the veteran had reported 
headaches which he felt were due to the sinus condition which 
were different from migraine headaches.  Neither the 
outpatient treatment records nor the June 2004 VA examination 
report reflect objective findings of tenderness or pain of 
the sinuses.  Although the veteran reported purulent 
discharge at times, none of the records include objective 
evidence of purulent discharge.  Moreover, the record 
indicates that two sinus surgeries were performed, the last 
of which was in 1999 and  treatment records do not show that 
he has had any recent surgeries. 

In summary, the criteria for the maximum, 50 percent rating 
for sinusitis with chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, are 
not met. 

Accordingly, the claim for a rating in excess of 30 percent 
for sinusitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for sinusitis is denied.




REMAND

Unfortunately, the claims file reflects that another remand 
of the claims for service connection for GERD, claimed as due 
to sinusitis and for PTSD is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In November 2003, the Board remanded to the RO the matters on 
appeal for due process development, to include affording the 
veteran a VA gastrointestinal examination to obtain a medical 
opinion as to the relationship, if any, between, the 
veteran's GERD, and the service-connected sinusitis or 
medication prescribed for its management, to including on the 
basis of aggravation.  See Allen v. Brown, 7, Vet. 439, 448 
(1995); 38 C.F.R. § 3.310 (2006).  A review of the record 
reveals that the RO did not comply with the Board's remand 
order regarding the requested gastrointestinal examination.

Under the circumstances, the Board finds that Stegall 
requires that these matters be remanded to the RO to arrange 
for the veteran to undergo a gastrointestinal examination, by 
a physician, at an appropriate VA medical facility, as 
previously ordered.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

The Board further finds that additional development of the 
evidence on the claim for service connection for PTSD is 
warranted.  The veteran claims that he has PTSD as a result 
of traumatic experiences during service in Desert Storm in 
the Persian Gulf and while serving in Somalia.  In October 
2002, he provided information on a PTSD Questionnaire, as 
requested by the RO.  His reported stressors during Desert 
Storm service include a scud missile hitting a warehouse and 
killing reservists, experiencing the firing of scud missiles, 
and the drowning of a female reservist soldier while working 
at a port.  The reported stressors during service in Somalia 
include a soldier in his unit as a First Sergeant being shot, 
his unit coming under attack and live fire fights every 
night.  He also reported that while serving as a First 
Sergeant of the 10th Transportation Co. in Fort Jackson, 
S.C., one of his soldiers was killed in a vehicle/motorcycle 
accident.  He provided locations for the reported incidents 
and the approximate dates, in months, for those reported 
stressors.  The veteran's service personnel records are of 
record and indicate that the veteran participated campaigns, 
including the liberation and defense of Kuwait and the 
defense of Saudi Arabia.  Those records also confirm his 
service in Saudi Arabia from November 1990 to March 1991 and 
in Somalia from May to September 1993.

In May 2003, the veteran testified that he witnessed SCUD 
missile attacks 4 to 5 times a day during the Gulf war.  He 
indicated that he witnessed the destruction after a warehouse 
was hit and saw men who had been killed.  He also testified 
that he was personally involved in fire fights during service 
in Somalia.  He also testified that he did see the soldier 
who was shot while he was First Sergeant.  

In denying the claim of service connection for PTSD, the RO 
indicated that the reported stressors were too general in 
nature and did not provide specific or detailed information 
to support or verify the stressors.  The RO did not request 
the veteran to provide more detailed information and made no 
attempt to verify the reported stressors or to obtain unit 
records which might corroborate the claimed incidents.  VA 
has a duty to assist the veteran in obtaining records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159.

As such, the RO should request the veteran to provide more 
specific details of the in-service stressful incident(s): 
date(s), place(s), unit of assignment at the time of the 
event(s), description of the event(s), medal(s) or 
citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information 
concerning any other individuals involved in the event(s).  
At a minimum, the veteran must indicate the location and 
approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  The RO should also 
invite the veteran to submit corroborating statements in 
support, to include from former service comrades.  
Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors, the RO should attempt to 
independently verify the veteran's stressors through contact 
with the U.S. Army and Joint Services Records Research Center 
(JSSR) (formerly U.S. Armed Services Center for Unit Records 
Research).

The Board further points out that record includes numerous VA 
treatment records showing diagnoses of PTSD and that the 
veteran reported stressful events during service.  In this 
regard, the Board points out a criterion for service 
connection for PTSD is a link between the appellant's PTSD 
and the verified in-service stressors.  See 38 C.F.R. § 
3.304(f).  There is current no medical opinion of record that 
specifically addresses this requirement in connection with 
the stressors noted above.

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo examination, by a 
psychiatrist, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause as discussed above, 
may result in a denial of the claim for service connection 
for PTSD (as the decision will based on the evidence of 
record).  See 38 C.F.R. § 3.655.  

In any event, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Columbia, South Carolina VA Medical Center (VAMC), most 
recently dated December 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Columbia VAMC since December 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the remaining 
claims on appeal, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  In this regard, the Board notes 
that previous letters did not specifically advise the veteran 
as to the evidence needed to substantiate the claim of 
service connection for GERD, claimed as due to the service-
connected sinusitis.  The RO should ensure that the veteran 
is properly notified of what evidence is need to support his 
claim under 38 C.F.R. § 3.310 and Allen.  The RO should also 
request that the appellant submit all evidence in his 
possession, and ensure that its letter to him meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Columbia VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's GERD and/or PTSD, from 
December 2005 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any 
claim(s) on appeal that is not currently 
of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for GERD, claimed as 
secondary to service-connected sinusitis, 
under the provisions of 38 C.F.R. § 3.310 
and Allen.  The RO should request that 
the veteran submit all evidence in his 
possession, and ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  The RO should take appropriate steps 
to notify the veteran that the 
information regarding claimed stressors 
submitted in October 2001 did not provide 
sufficient information to conduct a 
meaningful search for supporting 
evidence.  

The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the claimed scud 
missile attacks, the attacks and live 
fire fights in Somalia, the drowning of a 
female solider at a port and the death of 
a soldier at Fort Jackson, S.C.).  The RO 
should ask the veteran to provide more 
specific details of the in-service 
stressful incident(s): date(s), place(s), 
unit of assignment at the time of the 
event(s), description of the event(s), 
medal(s) or citation(s) received as a 
result of the event(s), and, if 
appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  

The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.  In addition, the veteran 
should be invited to submit to the RO any 
military records in his possession.

5.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary action to attempt to 
verify the occurrence of the veteran's 
alleged in- service stressful 
experience(s).  The RO should forward to 
the JSSR entity all supporting evidence 
(to include any probative evidence 
submitted by the veteran).  If JSSR's 
research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond. The RO should 
also follow up on any additional action 
suggested by JSSR.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity (pursuant to the development 
requested in paragraphs 4 and 5), the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 8 
and 9, below, then proceed with paragraph 
10.

7.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA gastrointestinal examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any currently-diagnosed GERD was 
caused or is aggravated by the service-
connected sinusitis or medications 
prescribed for its management.  If any 
aggravation by the service-connected 
sinusitis or medications is found, the 
doctor should provide an estimate as to 
the degree of additional disability 
resulting from the aggravation.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, should be set forth in a 
printed (typewritten) report.

8.  If and only if, evidence 
corroborating the occurrence of any of 
the aforementioned claimed in-service 
stressful experiences is received, the RO 
should arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner designated to the examine 
the appellant, and the report of 
examination should include discussion of 
the appellant's documented psychiatric 
history and assertions.  All tests and 
studies, to including psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) 

9.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

10.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

11.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

12.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


